Citation Nr: 0523520	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an increased evaluation for postoperative 
recurrent esophageal hiatal hernia with esophagitis, 
currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in April 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin in which the RO denied 
the benefit sought on appeal.  The veteran, who had active 
service from April 1943 to May 1946 and July 1950 to July 
1958, appealed the decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    


REMAND

A preliminary review of the record regarding the veteran's 
increased rating application for his service-connected 
esophageal hiatal hernia discloses a need for further 
development prior to final appellate review.  In this regard, 
a February 1959 rating decision granted service connection 
for an esophageal hiatus hernia and assigned a 10 percent 
rating evaluation.  In July 1966, the rating evaluation was 
increased from 10 percent to 30 percent effective May 18, 
1966.  

Thereafter, an April 2002 VAMC radiology record noted that 
the veteran had a "marked focal narrowing at the junction of 
the esophagus and hiatal hernia, probably a stricture" which 
produced a slight delay in the passage of barium through the 
esophagus.  

The veteran requested reconsideration of his degree of 
disability in January 2003, based upon the contention that 
his hiatal hernia had worsened.  A VA medical examination in 
March 2003 noted that the veteran had difficulty swallowing 
liquids, but that this did not occur too often.  It also 
reported that the veteran complained of pain in the mid-to-
lower esophageal area whenever food got "hung up," and that 
he was unable to swallow solid food without having to chew 
the food very well and for a long period of time.  

In April 2003, the RO denied a rating increase for the 
veteran's esophageal hiatal hernia under Diagnostic Code 7346 
(hiatal hernia), stating in the decision that while the 
veteran experiences moderate to severe dysphagia as a 
residual side effect of his hiatal hernia, physical 
examination revealed that the veteran was well-nourished, 
well-developed and in no acute distress.  A higher evaluation 
was denied under Diagnostic Code 7346 on the basis that the 
veteran did not have symptoms of pain, vomiting, material 
weight loss, hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
heath.  

Subsequent to the most recent VA examination, in a statement 
dated in June 2004, the veteran asserted that he wished to 
keep his appeal open "because you have [sic] I can swallow 
liquid only.  I can not swallow anything when it is bothering 
me."  

The Board finds that in light of the veteran's statement that 
the disability in question had worsened since the last VA 
examination, an additional VA examination is in order.  Based 
upon the veteran's statement and the April 2002 radiology 
record, the Board is of the opinion that a VA examination is 
necessary to determine if a stricture causes the veteran to 
in fact only drink liquids, and whether he is entitled to 
higher or additional relief under Diagnostic Code 7203.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  

Accordingly, this case is REMANDED for the following action:

The RO should afford the veteran an 
examination to evaluate his service-
connected postoperative recurrent 
esophageal hiatal hernia with 
esophagitis, and particularly to 
determine whether a stricture of the 
esophagus is present.  Any and all 
indicated evaluations, studies, and tests 
deemed to be necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following the examination, to report 
complaints and clinical findings 
pertaining to the veteran's hiatal hernia 
with esophagitis, and stricture of the 
esophagus, if present.  The examiner 
should specifically indicate whether the 
veteran's stricture of the esophagus is 
moderate; or severe, permitting the 
passage of liquids only; or permits only 
the passage of liquids only with marked 
impairment of general health.  The 
examiner should also indicate whether the 
esophageal hiatal hernia with 
esophagitis, and the stricture of the 
esophagus produce a common disability 
picture characterized in the main by 
varying degrees of abdominal distress or 
pain, anemia, and disturbances in 
nutrition.  A clear rationale for all 
opinions would be helpful, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.   

When the development requested has been completed, the 
veteran's claim for an increased evaluation for his 
esophageal hiatal hernia with esophagitis should again be 
reviewed by the RO on the basis of any additional evidence.  
In readjudicating this claim, the RO should also determine 
whether the veteran's esophageal hiatal hernia and stricture 
of the esophagus are separate disabilities that warrant 
separate evaluations or constitute a single disability.  See 
38 C.F.R. §§ 4.14, 4.113, 4.114 (2004).  If the benefit 
sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




